ETAILED ACTION

Response to Amendment
The Amendment filed 1/07/2022 has been entered. Claims 1-20 remain pending in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/07/2022 was filed after the filing date of the application on 3/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itaya (WO 96/21545).
Regarding claim 14, Itaya teaches a circular saw blade (see Figures 2-3 and 13-14) comprising:
a generally circular blade body having a first side face and an opposite second side face (front and back face in Figure 3); 
a plurality of cutting tooth holders (43) coupled to a periphery of the blade body (see Figure 3); 
a plurality of gullets (42, see Figure 3), each gullet disposed between two adjacent cutting tooth holders (see Figure 3); 
a plurality of cutting teeth (41), each cutting tooth supported by one of the cutting tooth holders and having a rake face facing (right face of teeth, see Figure 3) toward an adjacent gullet (see Figure 3) and extending transverse to the first and second side faces (see Figure 3), a relief face extending from the rake face toward the tooth holder that is supporting the cutting tooth (top face, see Figure 3) and extending transverse to the first and second side faces (see Figure 3), and a cutting edge at a junction between the rake face and a relief face and extending transverse to the first and second side faces (see Figure 3), the cutting teeth alternating between at least one first set of cutting teeth and at least one second set of cutting teeth around the periphery of the blade body (See Figure 3), 
wherein the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of teeth (examiner notes that the relief and rake angle remain constant for the different set of teeth (see Figures 2-3), chip load is considered the amount of the material the teeth is cutting, under the condition of same rake and relief angle, the only factor effecting the chip load is the contact area of the group teeth, as show in Figures 13-14, the second set of teeth (teeth 3 and 4) have bigger contact area that the first set of teeth (either teeth 1 and 2 of Figure 13 or teeth 1 and 2 of Figure 14 is considered to have a smaller contact area than second set of teeth, since the three set of teeth have different contact area, see Figure 13-14), therefore the second set of teeth is considered to receive a greater percentage of total chip load, because of the area).
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others. Thus, the chip load varies depending on the type of cutting that is performed, and the teeth of Itaya meet the claimed chip load requirements under at least some types of cutting operations. The figures below illustrate examples of how use of the blade changes chip load on different sections of the teeth. In the first figure below, the blade is angled with only a portion of the teeth engaging the work (the work being the rectangular shape beneath the blade, and the solid line indicating a blade rotational axis). In the second example below, the blade is the partially shown structure above the workpiece, and the workpiece has a pre-existing semi-circular groove. In this example, the two edges of the blade contact the workpiece at the edges of the semi-circular groove, while the middle portion of the blade does not contact the workpiece (at least during an initial stage of cutting). As a result, the chip load varies across the width of the blade. In Itaya, the exposed surface area of teeth varies in the width direction of the blade, which results in a different chip load across the width of the blade when the blade of Itaya is used in either of the examples set forth below.

    PNG
    media_image1.png
    864
    795
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya (WO 96/21545).
Regarding claim 15-16, Itaya teaches all elements of the current invention as set forth in claim 14 stated above. 
Modified Itaya fails to teach the first set of teeth receive approximately 5% to 45% of the total chip load (as required by claim 15) and the second set of teeth receive approximately 55% to 95% of the total chip load (as required by claim 16).
Examiner notes that chip load is effected by the face contact area of the teeth, in this case the size of each teeth is effected by the rake/relief/bevel angle of the teeth, as further taught by Itaya, one of ordinary skill can set any of the angle with in the saw blade to be any arbitrarily set according to the application with the scope of the invention (see Figures 13-14). 
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others. Thus, the chip load varies depending on the type of cutting that is performed, and the teeth of Itaya meet the claimed chip load requirements under at least some types of cutting operations. The figures above illustrate examples of how use of the blade changes chip load on different sections of the teeth. In the first figure above, the blade is angled with only a portion of the teeth engaging the work (the work being the rectangular shape beneath the blade, and the solid line indicating a blade rotational axis). In the second example above, the blade is the partially shown structure above the workpiece, and the workpiece has a pre-existing semi-circular groove. In this example, the two edges of the blade contact the workpiece at the edges of the semi-circular groove, while the middle portion of the blade does not contact the workpiece (at least during an initial stage of cutting). As a result, the chip load varies across the width of the blade. In Itaya, the exposed surface area of teeth varies in the width direction of the blade, which results in a different chip load across the width of the blade when the blade of Itaya is used in either of the examples set forth above.
As the chip load is related to the how the cutting device is used during the cutting operation, see above examples. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Itaya the usage of the blade for the first set of teeth receive approximately 5% to 45% of the total chip load and the second set of teeth receive approximately 55% to 95% of the total chip load, such as tilting the cutting angle of the blade or the amount of the work material the cutting blade is exposed to during operation so that the teeth are only exposed to desired percentage of the chip load at a time.
Regarding claim 20, Itaya teaches a circular saw blade (see Figures 2-3 and 13-14) comprising:
a generally circular blade body having a first side face and an opposite second side face (front and back face in Figure 3); 
a plurality of cutting tooth holders (43) coupled to a periphery of the blade body (see Figure 3); 
a plurality of gullets (42, see Figure 3), each gullet disposed between two adjacent cutting tooth holders (see Figure 3); 
a plurality of cutting teeth (41), each cutting tooth supported by one of the cutting tooth holders and having a rake face facing (right face of teeth, see Figure 03) toward an adjacent gullet (see Figure 3) and extending transverse to the first and second side faces (see Figure 3), a relief face extending from the rake face toward the tooth holder that is supporting the cutting tooth (top face, see Figure 3) and extending transverse to the first and second side faces (see Figure 3), and a cutting edge at a junction between the rake face and a relief face and extending transverse to the first and second side faces (see Figure 3), the cutting teeth alternating between at least one first set of cutting teeth and at least one second set of cutting teeth around the periphery of the blade body (See Figure 3), 
the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of teeth and each first set of teeth and each second set of teeth are configured such that, if one tooth in the first set of teeth breaks (examiner notes that the relief and rake angle remain constant for the different set of teeth (see Figures 2-3), chip load is considered the amount of the material the teeth is cutting, under the condition of same rake and relief angle, the only factor effect the chip load is the contact area of the group teeth, as show in Figures 13-14, the second set of teeth (teeth 3 and 4) have bigger contact area that the first set of teeth (either teeth 1 and 2 of Figure 13 or teeth 1 and 2 of Figure 14 is considered to have a smaller contact area than second set of teeth, since the three set of teeth have different contact area, see Figure 13-14), therefore the second set of teeth is considered to receive a greater percentage of total chip load, because of the area).
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others.
Itaya fails to teach the chip load in the immediately following second set of teeth increases by less than 45%.
Examiner notes that chip load is effected by the face contact area of the teeth, in this case the size of each teeth is effected by the rake/relief/bevel angle of the teeth, As further taught by Itaya, one of ordinary skill can set any of the angle with in the saw blade to be any arbitrarily set according to the application with the scope of the invention (see Figures 13-14). 
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others. Thus, the chip load varies depending on the type of cutting that is performed, and the teeth of Itaya meet the claimed chip load requirements under at least some types of cutting operations. The figures above illustrate examples of how use of the blade changes chip load on different sections of the teeth. In the first figure above, the blade is angled with only a portion of the teeth engaging the work (the work being the rectangular shape beneath the blade, and the solid line indicating a blade rotational axis). In the second example above, the blade is the partially shown structure above the workpiece, and the workpiece has a pre-existing semi-circular groove. In this example, the two edges of the blade contact the workpiece at the edges of the semi-circular groove, while the middle portion of the blade does not contact the workpiece (at least during an initial stage of cutting). As a result, the chip load varies across the width of the blade. In Itaya, the exposed surface area of teeth varies in the width direction of the blade, which results in a different chip load across the width of the blade when the blade of Itaya is used in either of the examples set forth above.
As the chip load is related to the how the cutting device is used during the cutting operation, see above examples. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Itaya the usage of the blade for the desired chip load for each teeth, including when each first set of teeth and each second set of teeth immediately following the first set of teeth in a direction opposite a cutting direction of the saw blade are configured such that, if one tooth in the first set of teeth breaks, the chip load in the immediately following second set of teeth increases by less than 45%, such as tilting the cutting angle of the blade or the amount of the work material the cutting blade is exposed to during operation so that the teeth are only exposed to desired percentage of the chip load at a time.

Claims 1-2, 6-11, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya (WO 96/211545) in view of Yoneda (US 6439094 B1).
Regarding claim 1, Itaya teaches a circular saw blade (see Figure 3) comprising: 
a generally circular blade body having a first side face and an opposite second side face (front and back face in Figure 3); 
a plurality of cutting tooth holders (43) coupled to a periphery of the blade body (see Figure 3); 
a plurality of gullets (see Figure 42), each gullet disposed between two adjacent cutting tooth holders (see Figure 3); 
a plurality of cutting teeth (41), each cutting tooth supported by one of the cutting tooth holders and having a rake face facing (right face of teeth, see Figure 3) toward an adjacent gullet (see Figure 3) and extending transverse to the first and second side faces (see Figure 3), 
a relief face extending from the rake face toward the tooth holder that is supporting the cutting tooth (top face, see Figure 3) and extending transverse to the first and second side faces (see Figure 3), and a cutting edge at a junction between the rake face and a relief face and extending transverse to the first and second side faces (see Figure 3),
wherein the cutting teeth alternate between at least one first set of cutting teeth (teeth 1 and 2) and at least one second set of cutting teeth (teeth 3 and 4) around the periphery of the blade body (using the order arrangement of Figure 13),
wherein each first set of cutting teeth (teeth 1 and 2) have the relief face beveled toward one of the first side face and the second side face in an alternating top bevel pattern at a first top bevel angle (see Figures 13 and 14), the rake face disposed at a first rake angle (the angle between the cutting edge of 41 with a radial line, see Figure 3) relative to a radius of the blade body (see Figure 3), and the relief face disposed at a first relief angle (the angle between the cutting edge of 41 with a tangent line, see Figure 3) relative a line tangent to the periphery of the blade body (see Figure 3),
wherein each second set of cutting teeth (teeth 3 and 4) have with the relief faces beveled toward one of the first side face and the second side face in an alternating top bevel pattern at a second top bevel angle (see Figures 13-14), the rake face disposed at a second rake angle (the angle between the cutting edge of 41 with a radial line, see Figure 3) relative to a radius of the blade body, and the relief face disposed at a second relief angle (the angle between the cutting edge of 41 with a tangent line, see Figure 3) relative a line tangent to the periphery of the blade body (see Figure 3).
Itaya fails to teach two of three following conditions is satisfied  (a) each second bevel angle is less than each first bevel angle (b) each second rake angle is less than each first rake angle, and (c) each second relief angle is less than each first relief angle, the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of teeth.
Itaya further teaches in a different embodiment that the bevel angle in different set of teeth are different (see Figure 26 of Itaya). 
Furthermore, with respect to the specific set up each second bevel angle is less than each first bevel angle, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify Itaya’s blade to have the specific angle set forth in the claim and a shorter intermediate blade to get the end users desired shape of kerf.
Yoneda teaches a circular saw blade (col. 1 lines 6-14) with a first set of teeth (B) and a second set of teeth (C), each teeth includes a rake angle (theta B and theta C) and relief angle (alpha B and alpha C), such that (b) each second rake angle is less than each first rake angle (col. 4 lines 3-6), and (c) each second relief angle is less than each first relief angle (col. 3 lines 37-41).
It would have been obvious to one of ordinary skill in the art to modify the device of Itaya to have satisfied (b) each second rake angle is less than each first rake angle or (c) each second relief angle is less than each first relief angle or both conditions (b) and (c), as taught by Yoneda, in order to improve the accuracy of the cutting saw blade (col. 3 lines 50-55 and col.4 lines 16-20 of Yoneda).
Examiner notes that chip load is effected by the face contact area of the teeth, in this case the size of each teeth is effected by the rake/relief/bevel angle of the teeth, As further taught by Itaya, one of ordinary skill can set any of the angle with in the saw blade to be any arbitrarily set according to the application with the scope of the invention (see Figures 13-14). 
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others. Thus, the chip load varies depending on the type of cutting that is performed, and the teeth of Itaya meet the claimed chip load requirements under at least some types of cutting operations. The figures above illustrate examples of how use of the blade changes chip load on different sections of the teeth. In the first figure above, the blade is angled with only a portion of the teeth engaging the work (the work being the rectangular shape beneath the blade, and the solid line indicating a blade rotational axis). In the second example above, the blade is the partially shown structure above the workpiece, and the workpiece has a pre-existing semi-circular groove. In this example, the two edges of the blade contact the workpiece at the edges of the semi-circular groove, while the middle portion of the blade does not contact the workpiece (at least during an initial stage of cutting). As a result, the chip load varies across the width of the blade. In Itaya, the exposed surface area of teeth varies in the width direction of the blade, which results in a different chip load across the width of the blade when the blade of Itaya is used in either of the examples set forth above.
As the chip load is related to the how the cutting device is used during the cutting operation, see above examples. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Itaya the usage of the blade for the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of teeth, such as tilting the cutting angle of the blade or the amount of the work material the cutting blade is exposed to during operation so that the teeth are only exposed to desired percentage of the chip load at a time.
Regarding claim 2, modified Itaya further teaches only two of the three conditions are satisfied (as modified in claim 1, only modify with condition (b) from Yoneda, therefore only conditions a and b are satisfied, see rejection above), and one of the following additional conditions is also satisfied: (c) each second relief angle is approximately equal to each first relief angle (Figures 2-3 of Itaya).
Regarding claim 3, modified Itaya further teaches all of the three conditions are satisfied (as modified in claim 1, modify with both conditions (b) and (c) from Yoneda, therefore all three conditions are satisfied, see rejection above).
Regarding claim 4, modified Itaya further teaches each second bevel angle is less than each first bevel angle (as modified in claim 1), each second rake angle is less than each first rake angle (as modified in claim 1), and each second relief angle is approximately equal to each first relief angle (as modified in claim 1, only modify with condition (b) from Yoneda, therefore only conditions a and b are satisfied, see rejection above).
Regarding claim 6, Itaya teaches each second bevel angle is less than each first bevel angle (as modified in claim 1), each second rake angle is approximately equal to each first rake angle (as modified in claim 1, only modify with condition (c) from Yoneda, therefore only conditions a and c are satisfied, see rejection above), and each second relief angle is less than each first relief angle (as modified in claim 1, only modify with condition (c) from Yoneda, therefore only conditions a and c are satisfied, see rejection above).
Regarding claim 7, modified Itaya further teaches each first rake angle is from approximately 3° to approximately 13° (col .9 lines 25-28 of Yoneda) and each second rake angle is from approximately 8° to approximately 16° (as modified in claim 1, only modify with condition (b), at least 11 degree fit within the range, col .9 lines 25-28 of Yoneda).
Modified Itaya each first rake angle is from approximately 16° to approximately 22°.
It would have been obvious to one of ordinary skill in the art to modify the rake angle of modified Itaya to be any value deem appropriate, in this case including each first rake angle is from approximately 16° to approximately 22°, in order to create the desired kerf needed. Since the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV.
Regarding claim 8, modified Itaya teaches further each first relief angle is from approximately 30° to approximately 35° (col. 8 lines 38-45 of Yoneda) and each second rake angle is from approximately 23° to approximately 32° (as modified in claim 1, only modify with condition (c), col .8 lines 38-45 of Yoneda).
Modified Itaya each first relief angle is from approximately 16° to approximately 20° and each second rake angle is from approximately 8° to approximately 14°.
It would have been obvious to one of ordinary skill in the art to modify the rake angle of modified Itaya to be any value deem appropriate, in this case including each first relief angle is from approximately 16° to approximately 20° and each second rake angle is from approximately 8° to approximately 14°, in order to create the desired kerf needed. Since the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV.
Regarding claim 9, modified Itaya further teaches each first top bevel angle is from approximately 10° and each second top bevel angle is from approximately 5° (table 1 of Itaya).
Modified Itaya fails to teach each first top bevel angle is from approximately 16° to approximately 22° and each second top bevel angle is from approximately 8° to approximately 14°.
It would have been obvious to one of ordinary skill in the art to modify the rake angle of modified Itaya to be any value deem appropriate, in this case including each first top bevel angle is from approximately 16° to approximately 22° and each second top bevel angle is from approximately 8° to approximately 14°, in order to create the desired kerf needed. Since the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV.
Regarding claim 10, modified Itaya further teaches each cutting tooth comprises a cutting insert composed of a harder material than the blade body (paragraph 0058 of the translation of Itaya).
Regarding claim 11, modified Itaya teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Itaya fails to teach the first set of teeth and the second set of teeth are configured so that the second set of teeth receive a greater percentage of a total chip load on the plurality of teeth than the first set of teeth.
Examiner notes that chip load is effected by the face contact area of the teeth, in this case the size of each teeth is effected by the rake/relief/bevel angle of the teeth, As further taught by Itaya, one of ordinary skill can set any of the angle with in the saw blade to be any arbitrarily set according to the application with the scope of the invention (see Figures 13-14). 
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others. Thus, the chip load varies depending on the type of cutting that is performed, and the teeth of Itaya meet the claimed chip load requirements under at least some types of cutting operations. The figures above illustrate examples of how use of the blade changes chip load on different sections of the teeth. In the first figure above, the blade is angled with only a portion of the teeth engaging the work (the work being the rectangular shape beneath the blade, and the solid line indicating a blade rotational axis). In the second example above, the blade is the partially shown structure above the workpiece, and the workpiece has a pre-existing semi-circular groove. In this example, the two edges of the blade contact the workpiece at the edges of the semi-circular groove, while the middle portion of the blade does not contact the workpiece (at least during an initial stage of cutting). As a result, the chip load varies across the width of the blade. In Itaya, the exposed surface area of teeth varies in the width direction of the blade, which results in a different chip load across the width of the blade when the blade of Itaya is used in either of the examples set forth above.
As the chip load is related to the how the cutting device is used during the cutting operation, see above examples. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Itaya the usage of the blade for the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of teeth, such as tilting the cutting angle of the blade or the amount of the work material the cutting blade is exposed to during operation so that the teeth are only exposed to desired percentage of the chip load at a time.
Regarding claim 13, modified Itaya teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Itaya fail to specify teach each first set of teeth and each second set of teeth immediately following the first set of teeth in a direction opposite a cutting direction of the saw blade are configured such that, if one tooth in the first set of teeth breaks, the chip load in the immediately following second set of teeth increases by less than 45%.
Examiner notes that chip load is effected by the face contact area of the teeth, in this case the size of each teeth is effected by the rake/relief/bevel angle of the teeth, As further taught by Itaya, one of ordinary skill can set any of the angle with in the saw blade to be any arbitrarily set according to the application with the scope of the invention (see Figures 13-14). 
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others. Thus, the chip load varies depending on the type of cutting that is performed, and the teeth of Itaya meet the claimed chip load requirements under at least some types of cutting operations. The figures above illustrate examples of how use of the blade changes chip load on different sections of the teeth. In the first figure above, the blade is angled with only a portion of the teeth engaging the work (the work being the rectangular shape beneath the blade, and the solid line indicating a blade rotational axis). In the second example above, the blade is the partially shown structure above the workpiece, and the workpiece has a pre-existing semi-circular groove. In this example, the two edges of the blade contact the workpiece at the edges of the semi-circular groove, while the middle portion of the blade does not contact the workpiece (at least during an initial stage of cutting). As a result, the chip load varies across the width of the blade. In Itaya, the exposed surface area of teeth varies in the width direction of the blade, which results in a different chip load across the width of the blade when the blade of Itaya is used in either of the examples set forth above.
As the chip load is related to the how the cutting device is used during the cutting operation, see above examples. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Itaya the usage of the blade for the desired chip load for each teeth, including when each first set of teeth and each second set of teeth immediately following the first set of teeth in a direction opposite a cutting direction of the saw blade are configured such that, if one tooth in the first set of teeth breaks, the chip load in the immediately following second set of teeth increases by less than 45%, such as tilting the cutting angle of the blade or the amount of the work material the cutting blade is exposed to during operation so that the teeth are only exposed to desired percentage of the chip load at a time.
Regarding claim 17, modified Itaya teaches each rake face in each first set of cutting teeth is disposed at a first rake angle relative to a radius of the blade body and each rake face in each second set of cutting teeth is disposed at a second rake angle relative to a radius of the blade body, the second rake angle less than the first rake angle (as modified in claim 1, modify with both conditions (b) and (c) from Yoneda, this is condition (b) of claim 1).
Regarding claim 18, Itaya teaches each relief face in each first set of cutting teeth is disposed at a first relief angle relative to a line tangent to the periphery of the blade body and each relief face in each second set of cutting teeth is disposed at a second rake angle relative to a line tangent to the periphery of the blade body, the second relief angle less than the first relief angle (as modified in claim 1, modify with both conditions (b) and (c) from Yoneda, this is condition (c) of claim 1).
Regarding claim 19, Itaya teaches each second bevel angle is less than each first bevel angle, each second rake angle is less than each first rake angle, and each second relief angle is less than each first relief angle (as modified in claim 1, modify with both conditions (b) and (c) from Yoneda, this is condition (a) of claim 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya (WO 96/21545 in view of Yoneda (US 6439094 B1) and in further view Rakurty (US 20180099341 A1)
Regarding claim 12, modified Itaya teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Itaya fails to teach each second set of teeth further includes a raker tooth, each raker tooth having the relief face unbeveled toward the first side face and the second side face, the rake face disposed at the second rake angle relative to a radius of the blade body, and the relief face disposed at the second relief angle relative a line tangent to the periphery of the blade body.
Rakurty further teaches a second set of teeth further includes a raker tooth (26a), each raker tooth having the relief face unbeveled (surface of 84a) toward the first side face and the second side face (parallel side in Figure 3), the rake face disposed at the second rake angle (face of 82a) relative to a radius of the blade body, and the relief face disposed at the second relief angle relative a line tangent to the periphery of the blade body (see Figure 2 and 3).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Itaya to add a raker tooth to the second set of teeth, as taught by Rakurty, in order to allow the saw to be better controlled with in the cutting kerf (paragraph 0046 of Rakurty).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gittel (US 20020170410 A1) in view of Yoneda (US 6439094 B1).
Regarding claim 1, Gittel teaches a circular saw blade (see Figure 5) comprising: 
a generally circular blade body having a first side face and an opposite second side face (front and back face in Figure 1); 
a plurality of cutting tooth holders (holder for 2” and 3”) coupled to a periphery of the blade body (see Figure 1); 
a plurality of gullets (see Figure 1), each gullet disposed between two adjacent cutting tooth holders (see Figure 1); 
a plurality of cutting teeth (2” and 3”), each cutting tooth supported by one of the cutting tooth holders and having a rake face facing (left face of teeth, see Figure 1) toward an adjacent gullet (see Figure 1) and extending transverse to the first and second side faces (see Figure 1), 
a relief face extending from the rake face toward the tooth holder that is supporting the cutting tooth (top face, see Figure 1) and extending transverse to the first and second side faces (see Figure 1), and a cutting edge at a junction between the rake face and a relief face and extending transverse to the first and second side faces (see Figure 1),
wherein the cutting teeth alternate between at least one first set of cutting teeth (one set of teeth 2” and 3”) and at least one second set of cutting teeth (other set of teeth 2” and 3”) around the periphery of the blade body (see Figure 1),
wherein each first set of cutting teeth comprise at least two efficient cutting teeth (one set of teeth 2” and 3”), each having the relief face beveled toward one of the first side face and the second side face in an alternating top bevel pattern at a first top bevel angle (gamma, see Figure 6), the rake face disposed at a first rake angle (left face angle, see Figure 1) relative to a radius of the blade body (see Figure 1), and the relief face disposed at a first relief angle (top face angle, see Figure 1) relative a line tangent to the periphery of the blade body (see Figure 1),
wherein each second set of cutting teeth comprise at least two robust cutting teeth (one set of teeth 2” and 3”), each having with the relief faces beveled toward one of the first side face and the second side face in an alternating top bevel pattern at a second top bevel angle (gamma, see Figure 6), the rake face disposed at a second rake angle (left face angle, see Figure 1) relative to a radius of the blade body, and the relief face disposed at a second relief angle (op face angle, see Figure 1) relative a line tangent to the periphery of the blade body (see Figure 1).
Gittel fails to teach two of three following conditions is satisfied (a) each second bevel angle is less than each first bevel angle, (b) each second rake angle is less than each first rake angle, and (c) each second relief angle is less than each first relief angle, the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of teeth.
Yoneda teaches a circular saw blade (col. 1 lines 6-14) with a first set of teeth (B) and a second set of teeth (C), each teeth includes a rake angle (theta B and theta C) and relief angle (alpha B and alpha C), such that (b) each second rake angle is less than each first rake angle (col. 4 lines 3-6), and (c) each second relief angle is less than each first relief angle (col. 3 lines 37-41).
It would have been obvious to one of ordinary skill in the art to modify the device of Gittel to have satisfied both conditions (b) and (c), as taught by Yoneda, in order to improved the accuracy of the cutting saw blade (col. 3 lines 50-55 and col.4 lines 16-20 of Yoneda).
Examiner notes that chip load is effected by the face contact area of the teeth, in this case the size of each teeth is effected by the rake/relief/bevel angle of the teeth. 
Furthermore that chip load can vary based on the geometry of work. For example, if the work has an oddly shaped channel (e.g., where the channel is not symmetric across its width), and the saw teeth are inserted into the channel, then some teeth will have a greater chip load than others. Thus, the chip load varies depending on the type of cutting that is performed, and the teeth of Gittel meet the claimed chip load requirements under at least some types of cutting operations. The figures above illustrate examples of how use of the blade changes chip load on different sections of the teeth. In the first figure above, the blade is angled with only a portion of the teeth engaging the work (the work being the rectangular shape beneath the blade, and the solid line indicating a blade rotational axis). In the second example above, the blade is the partially shown structure above the workpiece, and the workpiece has a pre-existing semi-circular groove. In this example, the two edges of the blade contact the workpiece at the edges of the semi-circular groove, while the middle portion of the blade does not contact the workpiece (at least during an initial stage of cutting). As a result, the chip load varies across the width of the blade. In Gittel, the exposed surface area of teeth varies in the width direction of the blade, which results in a different chip load across the width of the blade when the blade of Gittel is used in either of the examples set forth above.
As the chip load is related to the how the cutting device is used during the cutting operation, see above examples. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Gittel the usage of the blade for the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of teeth, such as tilting the cutting angle of the blade or the amount of the work material the cutting blade is exposed to during operation so that the teeth are only exposed to desired percentage of the chip load at a time.
Regarding claim 5, modified Gittel further teaches each second bevel angle is approximately equal to each first bevel angle (see Figure 6 of Gittel), each second rake angle is less than each first rake angle (as modified in claim 1, modify with both conditions (b) and (c) from Yoneda, this is condition (b) of claim 1), and each second relief angle is less than each first relief angle (as modified in claim 1, modify with both conditions (b) and (c) from Yoneda, this is condition (c) of claim 1).

Response to Arguments
Applicant's arguments filed 1/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        4/22/2022


/EVAN H MACFARLANE/Examiner, Art Unit 3724